DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
	The amendment filed on 04/19/2021 has been entered.  Claims 1 and 10 have been amended, and claim 9 has been canceled; claims 1-8, and 10-19 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0081165 A1-Pasmore et al.
Claim 1: “A biological sterilization indicator for determining the effectiveness of a sterilization process”:  Pasmore et al. disclose the present invention relates to sterilization indicators, e.g., self-contained biological indicators, for evaluating the efficiency of a sterilization process (Para. [0001], lines 1-3).
“the sterilization indicator comprising: a container configured to contain a concentration of microorganisms and/or an enzyme;” Pasmore et al. disclose the biological indicator comprising: a polymeric container for holding a concentration of microorganisms and/or an enzyme (Para. [0008], lines 8-10).
“a cap comprising a chamber configured to contain a culture medium and/or a substrate reactive with the enzyme;”:  Pasmore et al. disclose a cap formed from a polymeric material, the cap having an outer wall, an upper, closed end, a lower end, an opening adjacent the lower end of the cap, and an inner wall defining an inner chamber having an opening adjacent the lower end of the cap; the inner chamber being suitable for holding a growth medium and/or a substrate reactive with an enzyme, (Para. [0008], lines 11-17).
“and a breakable barrier attached to the cap enclosing the culture medium and/or a substrate reactive with enzyme within the chamber,”:  Pasmore et al. disclose the cap comprising a breakable barrier overlying and covering the opening of the inner chamber (Para. [0008], lines 17-19)
“wherein the breakable barrier is formed from a multilayer structure comprising an aluminum layer and a sealing layer, wherein the sealing layer has a thickness of about 0.5 mil to about 3.0 mil.”:  Pasmore et al. disclose the cap has a breakable barrier formed from a polymeric material and/or foil material (Para. 
“wherein the cap is formed from polypropylene, and the breakable barrier is formed from the multilayer structure having an outer layer/aluminum layer/tie layer/sealing layer configuration or an outer layer/aluminum layer/tie layer/adhesive layer/sealing layer configuration.”:  Pasmore et al. discloses an exemplary material for the cap is polypropylene (Para. [0057], lines 12-13); further, Pasmore et al. disclose the breakable barrier may be formed as a multi-layer construction (Para. [0060], lines 7-9); a breakable barrier formed from a lacquered aluminum foil; the cover film is secured to the inner chamber by heat sealing (Para. [0077], lines 10-12).

Claim 2: “wherein the cap is formed from at least one thermoplastic polymer.”:  Pasmore et al. disclose the cap may be made, for example, from a polymeric material (Para. [0057], lines 6-7).

Claim 3: “wherein the cap is formed from polypropylene.”:  Pasmore et al. disclose an exemplary material for the cap is polypropylene (Para. [0057], lines 12-13).
Claim 4: “wherein the sealing layer is formed from a heat sealable material, and wherein the sealing layer of the breakable barrier is heat sealed to the cap.”:  Pasmore et al. disclose the cover film is secured to the inner chamber by heat sealing (Para. 0077], lines 11-12; the barrier layer may be formed from a heat shrinkable film (Para. [0061], line 10); an exemplary barrier layer is a lacquered aluminum foil, which facilitates heat sealing (Para. [0063], lines 13-14).

Claim 5: “wherein the sealing layer comprises polypropylene.”:  Pasmore et al. disclose heat shrinkable films typically include oriented films, for example, oriented polypropylene films (Para. [0061], lines 20-22).

Claim 6: “wherein the multilayer structure has a thickness of about 0.7 mil to about 4.0 mil, wherein the aluminum layer has a thickness of about 0.3 mil to about 1.2 mil, and the sealing layer has a thickness of about 0.5 mil to about 3.0 mil.”:  Pasmore et al. disclose the breakable barrier has a thickness in the range of from about 0.5 to about 10 mils (Para. [0060], lines 4-5); the breakable barrier may be formed as a multi-layer construction (Para. [0060], lines 7-9); the breakable barrier has a thickness in the range of from about 0.5 to about 2.5 mils. (Para. [0060], lines 6-7; the inner chamber of the media filled cap is covered with a breakable barrier formed from a 1 mil thick lacquered aluminum foil (Para. [0077], lines 9-11).
Claim 8: “wherein the aluminum layer and the sealing layer are laminated with an adhesive layer therebetween.”:  Pasmore et al. disclose the breakable barrier may have one or both sides corona treated, treated with an adhesive (Para. [0063], lines 10-11); Pasmore et al. disclose the breakable barrier may be attached to the chamber by any suitable method including, for example, by an adhesive (Para. [0063], lines 7-9).

Claim 13: “wherein the cap includes an outer wall, an upper, closed end, a lower end, an opening adjacent the lower end of the cap, and an inner wall defining the chamber having an opening adjacent the lower end of 21the cap, wherein the breakable barrier is heat sealed to the inner wall such that the breakable barrier covers the opening of the chamber.”:  Pasmore et al. disclose the cap having an outer wall, an upper, closed end, a lower end, an opening adjacent the lower end of the cap, and an inner wall defining an inner chamber having an opening adjacent the lower end of the cap (Para. [0008], lines 12-15); the cap comprising a breakable barrier overlying and covering the opening of the inner chamber (Para. [0008], lines 17-19).

Claim 14: “wherein the container comprises at least one puncture member configured to puncture the breakable barrier.”:  Pasmore et al. disclose puncture members 36 are shown as being integral with and extending from the side wall 35 and the inner, bottom wall 37 of the container (Para. 0035], lines 7-9).

Claim 15: “wherein the at least one puncture member is defined by at least one projection arranged within the container.”:  Pasmore et al. disclose the containers include projections 36 (which may also be referred to herein as “puncture members”) having edges 38 adapted to break or puncture the breakable barrier 40 (Para. [0035], lines 2-5).

Claim 16: “wherein the cap and the container are configure to engage with each other in a first position wherein the breakable barrier is arranged a distance apart from the at least one puncture member”:  Pasmore et al. disclose the media-filled cap 20 is mounted on the container 30 in a first, non-activated (or open) position such that the breakable barrier 40 is not punctured by the puncture members 36 (Para. [0036], lines 9-12); in the first, non-activated position, the breakable barrier 40 is positioned away from and does not contact the edges 38 of the puncture members 36 (Para. [0037], lines 13-15).
“and wherein the cap and the container are configured such that the cap is moveable to a second position wherein the at least one puncture member comes in contact with the breakable barrier and breaks the breakable barrier to release the culture medium and/or the substrate reactive with the enzyme into the container.”:  Pasmore et al. disclose the indicator may be activated by moving the cap 20 downward toward the container 30 to a second (or closed or activated) position (Para. [0038], lines 1-4); further, Pasmore et al. disclose as the cap 20 is moved downward, the breakable barrier 40 is brought into contact with the edges 38 of the puncture members 36, and eventually moved into a position such that 

Claim 17: “wherein the cap and container are configured to engage each other in a snap-fit relationship.”:  Pasmore et al. disclose the cap 20 to be mounted to the container 30 in a snap-fit relationship (Para. [0033], lines 16-17, Figs. 1-4).

Claim 18: “wherein the cap and container are configured to engage each other in a screw-thread relationship.”:  Pasmore et al. disclose the cap and container are configured for mounting the cap and the container in a screw-thread relationship (Para. [0080], lines 37-38).

Claim 19: “wherein at least one of the cap and/or the container comprises at least one aperture through which a sterilant enters the container.”:  Pasmore et al. disclose the cap 20 is shown as having apertures 28 through which a sterilant vapor may enter and flow into indicator system (Para. [0037], lines 3-5, Fig. 2).
Therefore, the reference of Pasmore et al. meets the limitations of claims 1-6, 8, and 13-19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0081165 A1-Pasmore et al. as applied to the claim above, and further in view of US 2015/0004707 A1-Nair et al.

Regarding claim 7, Pasmore et al. teaches the invention discussed above in claim 1.  Further, Pasmore et al. teaches a cap formed from polypropylene, a sealing layer and a breakable barrier formed from a multilayer structure comprising aluminum having a thickness in the range of from about 0.5 to about 10 mils.  However, Pasmore et al. does not teach a homopolymer polypropylene film.  
For claim 7, Nair et al. teaches indicator compositions and homopolymers (Para. [0104], line 4), which reads on the instant claim limitation of a homopolymer.
It would have been obvious to one of ordinary skill in the art to modify the indicator invention of Pasmore et al. and further incorporate a homopolymer film as taught by Nair et al. because Nair et al. teaches he polymers (resins) used in the oil phase of the first emulsion can provide the solid continuous polymeric phase of the organic polymeric particles (Para. [0104], lines 1-3) and Nair et al. teaches the indicator compositions can be used in various ways to show or indicate a desired change as a result of a particular environmental condition stimulus (Para. [0105], lines 1-3).

s 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0081165 A1-Pasmore et al. as applied to claim 1 above, and further in view of US 2798856-Hainsworth.

Regarding claim 10, Pasmore et al. teaches the invention discussed above in claim 1.  Pasmore et al. also teaches an aluminum layer formed from aluminum foil, a similar tie and sealing layer formed from propylene, taught above.  However, Pasmore et al. does not teach a nitrocellulose base lacquer coating.
For claim 10, Hainsworth teaches a steam sterilization indicator which uses a nitrocellulose lacquer (Col. 2, line 24), which reads on the instant claim limitation of a nitrocellulose base lacquer coating.
It would have been obvious to one of ordinary skill in the art to modify the indicator invention of Pasmore et al. and further incorporate nitrocellulose lacquer as taught by Hainsworth, because Hainsworth teaches nitrocellulose lacquer is more water permeable (Col. 2, line 24).


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0081165 A1-Pasmore et al., US 2798856-Hainsworth as applied to the claim 10 above, and further in view of US  2015/0004707 A1-Nair et al.

Regarding claim 11, modified Pasmore et al. teaches the invention discussed above in claim 10.  Further, Pasmore et al. teaches a sealing layer with a thickness of 
For claim 11, Nair et al. teaches indicator compositions and homopolymers (Para. [0104], line 4), which reads on the instant claim limitation of a homopolymer.
It would have been obvious to one of ordinary skill in the art to take the modified the indicator invention of Pasmore et al. and further incorporate a homopolymer film as taught by Nair et al. because Nair et al. teaches he polymers (resins) used in the oil phase of the first emulsion can provide the solid continuous polymeric phase of the organic polymeric particles (Para. [0104], lines 1-3) and Nair et al. teaches the indicator compositions can be used in various ways to show or indicate a desired change as a result of a particular environmental condition stimulus (Para. [0105], lines 1-3).

Regarding claim 12, modified Pasmore et al. teaches the invention discussed above in claim 10.  Further, Pasmore et al. teaches a sealing layer with a thickness of 0.5 to about 10 mils (Para. [0060], line 5) and a polypropylene film (Para. [0061], line 22).  However, modified Pasmore et al. does not teach a homopolymer propylene. 
For claim 12, Nair et al. teaches indicator compositions and homopolymers (Para. [0104], line 4), which reads on the instant claim limitation of a homopolymer.
It would have been obvious to one of ordinary skill in the art to take the modified the indicator invention of Pasmore et al. and further incorporate a homopolymer film as taught by Nair et al. because Nair et al. teaches he polymers (resins) used in the oil phase of the first emulsion can provide the solid continuous polymeric phase of the organic polymeric particles (Para. [0104], lines 1-3) and Nair et al. teaches the indicator .


Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive for the reasons mentioned below.
Regarding pg. 6, paragraph 2 of Applicant’s remarks, pertaining to Applicant’s disagreement with the combination of the references of Pasmore et al., Nair et al., and Hainsworth et al., the combination of the above mentioned references were used to meet the limitation(s) presented in the instant application for the claims specified in the rejection above.
Regarding pg. 6, paragraph 2 of Applicant’s remarks, the limitation of claim 9 which was canceled and amended into claim 1, has been addressed by the reference of Pasmore et al.  The amended claim limitation: “wherein the cap is formed from polypropylene, and the breakable barrier is formed from the multilayer structure having an outer layer/aluminum layer/tie layer/sealing layer configuration or an outer layer/aluminum layer/tie layer/adhesive layer/sealing layer configuration.” Has been met by Pasmore et al., where Pasmore et al. discloses an exemplary material for the cap is polypropylene (Para. [0057], lines 12-13).  Further, Pasmore et al. disclose a breakable barrier formed from a lacquered aluminum foil; the cover film is secured to the inner chamber by heat sealing (Para. [0077], lines 10-12), which is further described in the rejection above.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, the Pasmore et al. reference was utilized to address the amended claim limitation of claim 1, not the combination of the references Applicant mentions in the remarks section responding to the office action.  
Regarding the bottom of pg. 6, of Applicant’s, pertaining to the claim limitation of “wherein the cap is formed from polypropylene, and the breakable barrier is formed from the multilayer structure having an outer layer/aluminum layer/tie layer/sealing layer configuration or an outer layer/aluminum layer/tie layer/adhesive layer/sealing layer configuration.”, this limitation has been addressed with the reference of Pasmore et al., which has been discussed in this section above, as well as in the rejection above, along with the citation.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799